                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               Case No. 3:19-cv-00522


SERIES 1 OF OXFORD                    )
INSURANCE COMPANY                     )
NC, LLC,                              )
                 Plaintiff,           )
v.                                    )              COMPLAINT
                                      )
BUCKLEY, LLP,                         )
                                      )
                        Defendant.    )




       1.      This is an action for declaratory relief pursuant 28 U.S.C. § 2201. Plaintiff Series

1 of Oxford Insurance Company NC, LLC (“Oxford”) is seeking to have this Court declare what

obligation, if any, Oxford has to indemnify Buckley, LLP (“Buckley”) under an insurance policy

issued to Buckley on a key individual at its law firm.

                                            PARTIES
       2.      Plaintiff Series 1 of Oxford Insurance Company NC LLC is a series of a limited

liability company, organized under the laws of the State of Delaware, and licensed as a special

purpose captive insurance company by the North Carolina Commissioner of Insurance.

       3.      Defendant Buckley, LLP is an international law firm, formerly known as Buckley

Sandler, LLP, and organized as a limited liability partnership. Upon information and belief,

Buckley and its predecessors have always been organized under the partnership law of the

District of Columbia.

       4.      The residence of the members of the Oxford limited liability company are diverse

from the residence of the partners of Buckley, and thus there is complete diversity of this action.




      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 1 of 16
                                  JURISDICTION AND VENUE

       5.        Oxford issued policy No. BSL-17-NC, effective December 30, 2017 to December

30, 2018 (“the Policy”) to Buckley.         The Policy provided various coverages to Buckley,

including coverage for loss of key employees. The Policy has a per claim limit of $6 million and

an aggregate limit of $12 million.

       6.        Buckley has made demand against Oxford for the full single claim limit of

$6,000,000.00.

       7.        Under the Policy, both parties agreed that North Carolina was the exclusive

jurisdiction for the resolution of any disputes arising under the Policy, and both agreed to submit

to the jurisdiction of courts in North Carolina.

       8.        All Parties have an interest in the obligations, if any, of Oxford with respect to

indemnifying Buckley for the claim it has tendered and for which it has demanded

indemnification.

       9.        Venue is proper in that the Parties agreed in the Policy that all questions regarding

their rights and obligations under the Policy are governed by North Carolina law.

                                     BACKGROUND FACTS

                   The Policy and Buckley’s Claim for Loss of Key Employee
       10.       Buckley is an international law firm with offices in Washington D.C., Los

Angeles, New York, San Francisco, Chicago, and London.

       11.       In 2017, Buckley sought to form a captive insurance company and obtain a

package of coverages, including Loss of Key Employee coverage on certain partners of the firm.

       12.       In 2017, while seeking to form a captive insurance company, Buckley formed a

business relationship with Oxford and certain affiliates of Oxford.



                                                   2
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 2 of 16
       13.     Oxford Risk Management Group LLC, (“ORMG”), an affiliate of Oxford, is the

sponsor of a captive insurance program (the “Captive Program”), which provides opportunities

for privately held businesses to enhance their risk management program by supplementing their

existing commercial insurance.

       14.     Under ORMG’s Captive Program, privately held businesses, primarily in the

middle market, establish captive insurance companies for the purpose of insuring risks

acceptable to the owners of the captives and to the regulators in the captive’s domicile. ORMG

administers various North Carolina captive insurance companies that participate in the Captive

Program (the “NC Captives”).

       15.     ORMG established Oxford to serve as a fronting carrier to issue insurance

policies to the various insured operating companies that are related to the NC Captives. Under

the terms of the various reinsurance contracts to which Oxford is a party, 20% of the amount of

each claim made under a policy issued by Oxford is paid by the captive(s) that are related to the

insured claimant, and the other 80% is paid by the other, unrelated, captive insurance companies

participating in the Captive Program. These captive insurance companies include the NC

Captives, as well as other captive insurance companies administered by ORMG and domiciled in

other jurisdictions (collectively, the captives participating in the reinsurance contracts are the

“Reinsurance Pool”).

       16.     Oxford does not retain any risk or liability for claims under any of its

policies. Under the terms of its various reinsurance agreements, 100% of the risks and premiums

written by Oxford is ceded to the Reinsurance Pool. Oxford is responsible for administering

claims made under its policies and collecting the amount of approved claims, including

settlement amounts and loss adjustment expenses, from the Reinsurance Pool.



                                                3
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 3 of 16
       17.     Ultimately, Buckley sought to form six NC Captives in 2017, each to be owned

by a partner of Buckley (the “Buckley Captives”). ORMG assisted with the formation and

licensing of the Buckley Captives as North Carolina pure captive insurance companies. One of

the Buckley Captives, called Nola Risk Management LLC, was formed by Andrew L. Sandler.

       18.     Prior to the implementation of the Buckley Captives, ORMG’s affiliate, Oxford

Research Group, LLC conducted underwriting due diligence with Buckley to identify current

uninsured exposures, document any economic loss history for requested coverage, obtain data

needed for third party actuarial firms to underwrite the coverage, and discuss policy limits.

       19.     During the underwriting process, Buckley described several risks that were not

adequately, if at all, covered by its existing commercial insurance policies. An independent

actuary rated and priced the coverages, and among those selected for inclusion by the Buckley

Captives were Employment Practices Liability Insurance, Reputational Risk, and Loss of Key

Employee coverages.

       20.     On or about December 29, 2017, Buckley paid to Oxford $6,010,200 in premium

based on the selected coverages.

       21.     On or about December 30, 2017, ORMG submitted captive insurance license

applications for the Buckley Captives to the North Carolina Department of Insurance. The

respective business plans accompanying the license applications requested authorization (1) for

Oxford to issue the Policy to Buckley with a December 30, 2017 effective date, and (2) for

Oxford and the Buckley Captives to enter into reinsurance agreements, pursuant to which 20% of

the amount of any claim made under the Policy is borne collectively by the Buckley Captives,

with the remaining 80% of the amount of such a claim to be borne by the unrelated participants

in the Reinsurance Pool.



                                                 4
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 4 of 16
       22.    Because the Captive Program contemplates Oxford’s reinsuring 100% of the

premium and risk received under the Policy to the Reinsurance Pool, including the Buckley

Captives, and because without a certificate of authority from the North Carolina Department of

Insurance, the Buckley Captives could not transact insurance business and reinsure Oxford, the

Policy was not issued until after the Buckley Captives were duly formed, organized, and

licensed.

       23.    Because of extended negotiations between Buckley and ORMG regarding the

terms of the service agreements between the Buckley Captives and ORMG, the Buckley

Captives were not fully formed, organized, and licensed until May 2018. On or about May 11,

2018, Oxford issued the Policy and the reinsurance contracts between Oxford and the Buckley

Captives were executed, all with a December 30, 2017 effective date. A copy of the Policy is

attached as Exhibit A.

       24.    Among the coverages in the Policy is coverage for “Loss of Key Employee.” As

defined under the Policy, a key employee included certain officers or leadership members of the

firm, and scheduled individuals.

       25.    The Policy also contained a “Period of Restoration,” which was the twelve

months following the date of a Scheduled Event, such as the departure of a Key Employee.

       26.    The Policy provided coverage for actual net loss and required the Insured to

mitigate its losses. The mitigation requirement, taken together with the Period of Restoration,

meant that a policyholder’s claim for Loss of a Key Employee would not be ripe for a claims

determination until twelve months after that Key Employee could no longer perform work,

whether caused by bodily injury, illness, death, or by voluntary termination of the employment




                                              5
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 5 of 16
relationship by the Key Employee, and after taking into account the Insured’s efforts to mitigate

its damages during the Period of Restoration.

                       Allegations of Misconduct Against Andrew Sandler
                   Were Never Disclosed to Oxford Before the Policy Was Issued

          27.     According to information provided by Buckley to Oxford, in mid-December of

2017, members of Buckley’s Executive Committee began to investigate certain allegations

against Mr. Sandler from years earlier.

          28.     Buckley’s Executive Committee then consulted with the firm’s general counsel,

and subsequently had a meeting with Kathryn Ruemmler, Global Co-Chair of White Collar and

Investigations at the law firm of Latham & Watkins’ Washington D.C. office to advise on the

matter.

          29.     This initial meeting with Ms. Ruemmler was on December 21, 2017.

                            Buckley Was Applying For Insurance from Oxford
                While its Executive Committee Knew of the Allegations Against Mr. Sandler

          30.     Buckley started its underwriting process with Oxford in October 2017, had its

underwriting interview in November 2017, and completed its applications, selected coverages,

and paid its premium in late December 2017.

          31.     On or about December 30, 2017, ORMG submitted captive insurance license

applications for the Buckley Captives to the North Carolina Department of Insurance.

          32.     The allegations against Mr. Sandler were significant enough to the Executive

Committee that it hired Ms. Ruemmler on December 21, 2017, before the inception of the

Policy.




                                                6
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 6 of 16
       33.     No one from Buckley, including neither its Chairman and Executive Partner nor

its Executive Committee, informed Oxford of the allegations against Mr. Sandler before the

captive insurance applications were submitted.

       34.     Mr. Sandler, a partner in the firm, did not disclose knowledge of any allegations

against himself, even though the alleged misconduct occurred years prior to the insurance

application.

                                The Departure of Mr. Sandler

       35.     Mr. Sandler was a founding member of the law firm and, pursuant to the firm’s

partnership agreement, was eligible for retirement benefits upon reaching various age milestones.

       36.     At the time the coverages were bound, and as recently as February 2018, Andrew

Sandler was the Chairman, Executive Partner, and co-founder and named partner in the

Defendant (then-named Buckley Sandler, LLP).

       37.     On or about February 5, 2018, Mr. Sandler and Buckley entered into negotiations

regarding his departure from the firm, subject to a document that was ultimately titled a

“retirement agreement.”

       38.     According to information provided by Buckley, partners, Executive Committee

members, and Buckley Captives owners Ben Klubes, Chris Witeck, and John Kromer negotiated

with Mr. Sandler about his departure from Buckley for approximately three weeks in February

2018. Only at the conclusion of those negotiations did Buckley give notice to Oxford of Mr.

Sandler’s departure, despite being in regular contact with Oxford during that same month

regarding the management of the Buckley Captives.

       39.     The negotiations between Buckley and Mr. Sandler regarding his departure

included that Buckley and Mr. Sandler agreed on the wording of his communication to clients



                                                 7
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 7 of 16
and staff. By email dated February 7, 2018, in wording that was approved by the law firm, Mr.

Sandler announced to the Firm and its clients that “In recent months, I have been transitioning

my client relationships to others at the Firm . . .” which indicated that his withdrawal from the

law firm necessarily began prior to December 30, 2017.

       40.     Initial drafts circulated between Buckley and Mr. Sandler referred to their

agreement as a “Separation Agreement,” which was later changed to refer to a “Retirement

Agreement.”    According to Buckley’s records, when Buckley and Mr. Sandler reached an

impasse about some of the terms of that agreement, they decided to hire an arbitrator and were

on the eve of arbitration when they finally reached a settlement and signed the “Retirement

Agreement” dated February 26, 2018. Neither the fact that the Retirement Agreement was

negotiated in this fashion, nor that Mr. Sandler and Buckley settled on terms for it on the eve of

arbitration, were not disclosed to Oxford until June 2019.

       41.     On March 7, 2018, Mr. Witeck sent written notice of the claim for loss of a key

employee to Oxford.

       42.     On or about October 1, 2018, Mr. Sandler informed Oxford that his departure

from the firm was involuntary.

       43.     Mr. Sandler also stated that his departure from the firm was involuntary in a letter

from his lawyer on October 22, 2018, in a phone conversation with Mr. Witeck on February 3,

2019, in an email to Mr. Witeck on February 11, 2019, and in an interview conducted on June

19, 2019.

       44.     Due in part to the conflicting information that Oxford was receiving from Mr.

Sandler and Buckley, Oxford retained an independent adjuster to assist on the investigation of

this claim.



                                                8
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 8 of 16
       45.       During the investigation by the independent adjuster, on September 13, 2019,

three partners of Buckley (Mr. Klubes, Mr. Witeck, and Mr. Kromer) all confirmed that in

December 2017, they knew there were allegations against Mr. Sandler which could lead to Mr.

Sandler being terminated by Buckley.

       46.       This knowledge was prior to the inception of the Oxford Policy.

                     Oxford’s Searching and Thorough Claims Investigation

       47.       Oxford does not retain any risk or premium, does not earn any underwriting

profits, and does not suffer financial loss when a claim is approved.              From a financial

perspective, Oxford is wholly indifferent to the disposition of any particular claim. Oxford’s

sole interest is in protecting the integrity of the Reinsurance Pool and the Captive Program.

Every participant in the Captive Program benefits from the due diligence conducted by Oxford.

These participants include the Buckley Captives, and by virtue of its ownership. Oxford takes

the task of evaluating every single claim in an evenhanded manner very seriously, and its process

in evaluating the claim has been no different.

       48.       After receiving the claim, Oxford began a searching and thorough claims

investigation.

       49.       Among other things, Oxford or its investigators or adjusters sought:

             a. To interview Mr. Sandler, certain current partners of the firm, and certain former

                 associates of the firm,

             b. To obtain and review updated financial data from Buckley through March 20,
                2019 and audited financials for Buckley for 2017 and 2018 and associated
                documents,
             c. To obtain and review records related to Sandler’s billable time and originations,
             d. To obtain and review all correspondence with Sandler regarding his departure
                from Buckley,


                                                  9
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 9 of 16
             e. To obtain and review other relevant documents.
       50.      Oxford’s claims investigation commenced immediately after receiving notice of

the claim, notwithstanding that calculation of Actual Net Loss could not be completed until the

expiration of the Period of Restoration in March 2019.

       51.       In January 2019, Oxford also hired an independent, third-party claims adjuster;

Curley Adjustment Bureau, Inc. (“CAB”) to assist with the claim determination.

       52.       In March 2019, Buckley Sandler made demand on Oxford to pay the full per

claim limit of $6,000,000 and threatened litigation, enclosing a draft complaint, notwithstanding

that the inconsistencies regarding the nature of Mr. Sandler’s departure had not been resolved,

and that CAB had not completed its analysis.

       53.      If a payment were approved in the amount of $6,000,000.00, Mr. Sandler’s own

captive insurance company would pay $400,000 of the claim to the Firm. Mr. Sandler has stated

that he would require a court’s adjudication of the claim to permit the payment.

       54.       At the conclusion of CAB’s investigation, CAB recommended at least two valid

bases in the Policy upon which Oxford could legitimately deny Buckley’s claim.


                                     THE INSURANCE POLICY

       55.      Oxford issued policy No. BSL-17-NC to Buckley, effective December 30, 2017 to

December 30, 2018.

       56.      The Policy contains coverage for Loss of Key Employee.

       57.      The Policy provides for an Initial Effective Date of December 30, 2017 and

covers Scheduled Events that occur after that date, pursuant to the Insuring Agreement of the

Policy, which states:

                A. Subject to the limits, conditions and exclusions contained in this
                   Policy, and to any applicable Deductible, Company will pay Insured

                                               10
     Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 10 of 16
                      the amount of Actual Net Loss arising from any Scheduled Event
                      that first occurs during the Policy Period and is reported during the
                      Policy Period or the Grace Period…


        58.     The Policy has a per claim limit of $6,000,000.

        59.     The Policy defines, in pertinent part, that a Key Employee is:

                A person:

                      1. holding any of the officer positions created by the charter,
                         constitution, by-laws or any other similar governing document of
                         an Insured; or
                      2. who is a Chief Executive Officer, Chief Financial Officer; Chief
                         Administrative Officer; Executive Vice President or equivalent
                         leadership position with an Insured; or
                      3. with specialized skills and efforts that are directly responsible for
                         10% or more of the Insured’s annual gross revenue and is reported
                         to Company during the underwriting of this Policy; or
                      4. who is specified on a schedule to this Policy.
During the underwriting before the Policy was issued, the Firm identified Andrew L. Sandler as

an officer of the Firm and as originating more than 10% of the gross revenue of the Firm.

        60.     The Policy provides, in pertinent part:

                 BB. Period of Restoration: The period of time beginning at the time of the
                     Scheduled Event and ending on the earlier of:
                           1.   the date that Insured is able to produce goods and provide
                                services at the same level, efficiency and speed as before the
                                Scheduled Event; and
                           2.   twelve months from the date that the Scheduled Event first occurs.


        61.     The Policy further defines a “Loss of Key Employee” Scheduled Event, in

pertinent part, as:

                38. “Loss of Key Employee” event, which means the loss of a Key
                Employee attributable to (a) bodily injury to such Key Employee resulting
                in such Key Employee’s inability to perform the same type of work that
                such Key Employee performed prior to the bodily injury; (b) the illness of

                                                   11
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 11 of 16
               such Key Employee resulting in the loss of the services of the Key
               Employee for a period no less than 60 days; (c) the voluntary termination
               by such Key Employee of his or her employment with Insured; or (d) the
               death of such Key Employee. Actual Net Loss in connection with a Loss
               of Key Employee event shall include Income Loss and Extra Expenses,
               such as costs of advertising for new job applicants to replace the Key
               Employee, travel, lodging, meal and entertainment expenses incurred in
               selection of a new Key Employee; and miscellaneous extra costs incurred
               in finding, meeting and negotiating with a new Key Employee including,
               but not limited to, costs to verify the background and references of
               applicants, and overtime pay and legal expenses incurred to draw up
               employment contracts.

        62.    Another coverage selected by the Firm was Employment Practices Liability

coverage, which states, in pertinent part:

               “Employment Practices Liability” event, which means the initiation of a
               Claim alleging one or more of the following offenses; provided, however,
               that such offense must be employment-related:

               ***

               g. harassment;

               ***

               Actual Net Loss in connection with an Employment Practices Liability
               event shall include Claims Expenses and Claims Losses arising from
               such Claim.

        63.     “Claims Expenses” include attorney’s fees.

        64.    The Policy also contains certain exclusions.

        65.    The Policy contains an exclusion for prior knowledge, which excludes coverage

for:

              A. any fact, circumstances, situation, transaction, threatened Claim or
                 Administrative Action or event which, as of the Initial Effective
                 Date, Insured knew or reasonably should have known would be likely
                 to result in the occurrence of a Scheduled Event;

        66.    The Policy contains an “expected or intended” exclusion which excludes coverage

for:


                                               12
       Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 12 of 16
                D. any action taken by Insured, individually or in concert with others, that
                   is intended by Insured, or that can be expected from the standpoint of a
                   reasonable person, to cause an Actual Net Loss to Insured;

       67.      The Policy contains a cancellation of contracts exclusion which excludes

coverage for:

                M. with respect to Scheduled Events 36, 37, 38, 39 and 44, the
                   cancellation, termination or nonrenewal of any contract or business
                   relationship by an Insured;

       68.      The Policy further excludes:

              DD. any liability arising out of an action taken by an Insured that is
                  intended by Insured, or can be expected from the standpoint of a
                  reasonable person, to cause injury, even if the injury is of a different
                  degree or type than intended or expected.

       69.      The Policy also requires Buckley to take all reasonable steps to mitigate its

damages and contains the following provision:

             H. Concealment, Misrepresentation and Fraud.
                1. Any fraud, misrepresentation, concealment or nondisclosure with
                   respect to (a) information provided to Company or its affiliates in
                   connection with the acceptance of risk under this Policy; or (b)
                   information provided with respect to the reporting of a Scheduled
                   Event or Actual Net Loss pursuant to Section V of this Policy shall
                   render this Policy void.
                2. If this Policy is voided pursuant to Section IX.H.1, Insured will be
                   liable to refund to Company any payments Company may have made
                   to Insured under this Policy.
        70.     After learning of Mr. Sandler’s departure, and before the captive closed and the

Policy was issued, Oxford provided Buckley’s counsel with an updated draft policy with two

draft endorsements, one of which clarified the other exclusions of the Policy in that a voluntary

retirement of any of the six owners of the Buckley Captives, which included Mr. Sandler, would

not constitute a covered claim.




                                                 13
     Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 13 of 16
                                  FIRST CLAIM FOR RELIEF
                          Declaratory Judgment as to the Insurance Policy
        71.      Oxford realleges and incorporates herein by reference the preceding paragraphs as

if fully set forth.

        72.      An actual and justiciable controversy exists between the parties as to Oxford’s

obligation to provide indemnity to Buckley for the claims asserted in the Claim Filing Form and

Claim Submission pursuant to the Policy.

        73.      Oxford contends that it has no obligation to provide $6,000,000.00 in indemnity

to Buckley for the claim under the terms, limitations, conditions and provisions of the Policy for

several reasons, including, but not limited to:

              a. Buckley does not seek to recover damages for the voluntary departure of a Key
                 Employee;
              b. Buckley does not seek to recover damages, in whole or in part, for Loss of a Key
                 Employee caused by an “occurrence”;
              c. Buckley seeks to recover damages which are excluded in whole or in part by the
                 “prior knowledge” exclusion;
              d. Buckley seeks to recover damages which are excluded in whole or in part by the
                 “expected or intended” exclusion;
              e. Buckley seeks to recover damages which are excluded in whole or in part by the
                 “cancellation of contracts” exclusion.
              f. Buckley seeks to recover damages which are excluded in whole or in part by the
                 Subsection DD. exclusion for intentional action which results in unintended harm.
              g. Buckley seeks to recover damages for which it has not provided evidence or proof
                 of an actual net loss, for which reimbursement coverage under the Policy would
                 be triggered.
              h. Buckley failed to mitigate its damages.
        74.      Oxford is informed and believes that Defendant disputes Oxford’s position and

contends that (1) Oxford has an obligation to provide indemnity to Buckley and (2) Buckley has

suffered actual net losses in excess of $6,000,000.00.

                                                  14
      Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 14 of 16
       75.     A judicial declaration is required of the rights and obligations of Oxford under the

Policy as to any obligation to provide indemnity to Buckley for losses, if any, which may be due

under the Policy.



                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Oxford prays for relief as follows:

       1.      That this Court enter judgment that Oxford has no obligation to provide indemnity

under the Policy to Buckley for losses, if any, which may arise from the departure of Andrew

Sandler, pursuant to the Policy’s terms.

       2.      For a declaration of the rights and obligations of Oxford under the Policy to

Buckley for its claim for Loss of Key Employee.

       3.      For costs of suit.

       4.      For attorney fees.

       5.      For such other and further relief as this Court deems just and proper.

       This the 9th day of October, 2019.


                                             Respectfully submitted,

                                             /s/ James P. Cooney III
                                             NC Bar No. 12140
                                             Womble Bond Dickinson (US) LLP
                                             One Wells Fargo Center, Suite 3500
                                             301 South College Street
                                             Charlotte, NC 28202-6037
                                             Telephone: (704) 331-4980
                                             Fax: (704) 338-7838
                                             E-Mail: Jim.Cooney@wbd-us.com




                                                15
     Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 15 of 16
                              Elizabeth J. Bondurant
                              Womble Bond Dickinson (US) LLP
                              271 17th Street, N.W., Suite 2400
                              Atlanta, Georgia 30363-1017
                              Telephone: (404) 872-7000
                              Fax: (404) 888-7490
                              Email: Lisa.Bondurant@wbd-us.com

                              Jonathan R. Reich (NC Bar No. 41546)
                              Womble Bond Dickinson (US) LLP
                              One West Fourth Street
                              Winston-Salem, NC 27101
                              Telephone: (336) 721-3623
                              Fax: (336) 726-9020
                              Email: Jonathan.Reich@ wbd-us.com

                              Counsel for Plaintiff




                                16
Case 3:19-cv-00522-FDW-DSC Document 1 Filed 10/09/19 Page 16 of 16
